AO 91 (Rev 11111) Cnmmal Complaml



                                    UNITED STATES DISTRICT COURT
                                                              for the
                                                  Eastern District of Wisconsin

                  United States of America                       )
                              v.                                 )
                                                                 )      Case No.           20         MJ          136
               EMANUEL WOLFE XX/XX/2001
                                                                 )
                                                                 )
                                                                 )
                                                                 )
                         Defendam(s)


                                               CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best ofmy knowledge and belief.
On or about the date(s) of                January 19, 2020              in the county of                 Milwaukee        in the
     Eastern          District of          Wisconsin         • the defendant(s) violated:

               Code Section                                                Offense Description
18 U.S.C. Section 922(a)(6) and               Aiding and abetting another person's false statement to a licensed firearm
924(a)((2)                                    dealer that was material to the lawfulness of a firearm sale




         This criminal complaint is based on these facts:

See Attachment Affidavit




         tif   Continued on the attached sheet.



                                                                                            C'omp/ai11a111 's signature

                                                                                  ATF Task Force Officer Rodolfo Ayala
Sworn by telephone; submitted by email                                                    Printed name and title
under Rule 4.1.
Sworn to before me and signed in my presence.


Date:
                May 21, 2020
                                                                                                  Judge's sig11cr111re

City and state:                     Milwaukee, Wisconsin                                    Hon. William E. Duffin
                                                                                                Printed name and title




                     Case 2:20-cr-00133-JPS Filed 05/21/20 Page 1 of 7 Document 1
                       AFFIDAVIT IN SUPPORT OF
   AN APPLICATION FOR AN ARREST WARRANT AND A CRIMINAL COMPLAINT


       I, Deputized ATF Task Force Officer and MPD Police Officer Rodolfo Ayala, being first

duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of a criminal complaint and arrest warrant for

EMANUEL WOLFE.

       2.      I am a Police Officer for the Milwaukee Police Department and am a state certified

law enforcement officer currently assigned to the Milwaukee Police Department’s Special

Investigations Division-Alcohol, Tobacco, Firearms and Explosives Violent Impact Team and

involved in the investigation of narcotics trafficking as well as individuals prohibited from the

possession of firearms.

       3.      Your affiant has worked full-time as a law enforcement officer for the past

seventeen (17) years; and your affiant has been a deputized, full time Task Force Officer with the

Bureau of Alcohol, Tobacco, Firearms and Explosives for the past nine (9) years. Your affiant is

currently assigned to the Chicago Field Division-Milwaukee field office.

       4.      Your affiant has received training in the investigation of unlawful possession of

firearms and possession of firearms by prohibited persons. Your affiant has been trained regarding

firearm offenses and has arrested individuals for firearms related offenses including both federal

and state criminal violations. I have also investigated drug trafficking offenses at the state and

federal level and have been involved in arresting individuals who violate the State of Wisconsin

and/or the federal narcotics laws included in 21 U.S.C. § § 841 and 846. I have worked with local,

state and federal law enforcement agencies, investigating the possession, use, and trafficking of

controlled substances and weapons in the State of Wisconsin.



            Case 2:20-cr-00133-JPS Filed 05/21/20 Page 2 of 7 Document 1
       5.       Your affiant has participated in the execution of numerous search warrants in which

weapons and/or narcotics were seized. Your affiant is familiar with the different types and calibers

of firearms and ammunition commonly possessed for illegal purposes, as well as the methods used

to conduct narcotics trafficking.

       6.       Your affiant is professionally trained in the use of firearms and your affiant has

experience working with confidential informants, citizen informants and other sources of

information.

       7.       Your affiant has received training in the investigations of narcotics to include but

not limited to possession of a controlled substance, possession of a controlled substance with intent

to deliver, and the manufacturing/delivering of a controlled substance. Your affiant has recovered

and purchased numerous narcotics to include marijuana, cocaine salt, cocaine rock, heroin,

oxycodone, and MDMA.

       8.       Your affiant worked as an undercover police officer in the City of Milwaukee for

over 4 years and made over 100 buys from different drug dealers. Your affiant has conducted over

one-hundred interviews of drug dealers and drug users over the course of your affiant’s career.

Your affiant has been involved in over one hundred investigations where narcotics (marijuana,

cocaine, heroin, etc.) were recovered.

       9.       The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       10.      Throughout this affidavit, reference will be made to law enforcement. Law

enforcement are those federal, state, and local law enforcement officers who have directly

                                                 2



             Case 2:20-cr-00133-JPS Filed 05/21/20 Page 3 of 7 Document 1
participated in this investigation, and with whom your affiant has had regular contact regarding

this investigation.

                                      PROBABLE CAUSE

        11.      Your affiant knows, from his training and experience that individuals who cannot

legally purchase firearms because of previous felony conviction(s) or because they are underage

will often recruit “straw purchasers” to illegally obtain firearm(s) on their behalf. These “straw

purchasers” are often complicit with the intent to conceal the identity of the intended recipient of

the firearm. These types of transactions are commonly conducted for financial gain of the “straw

purchaser” or as the result of a relationship (familial/romantic/platonic or economic) between the

true purchaser and the straw purchaser. When a firearm is recovered by law enforcement, the

firearm information is generally submitted for tracing information. This tracing information can

help to identify the origin of the firearm. A common indicator of firearm straw purchasing can be

the existence of a relatively short time span between the purchase of a firearm and its ultimate

recovery by law enforcement during a crime or during a criminal investigation. Under these

circumstances, the short “time to crime” serves as an investigative lead.

        12.      Your affiant is currently investigating Emanuel WOLFE and others regarding the

straw purchase of firearms. I am providing this affidavit in support of a criminal complaint

charging WOLFE with aiding and abetting another person’s false statement to a licensed firearm

dealer that was material to the lawfulness of a firearm sale, in violation of Title 18, United States

Code, Sections 922(a)(6), 924(a)(2), and 2. Based on the facts set forth in this affidavit, I believe

there is probable cause to arrest EMANUEL WOLFE and charge him with this criminal violation.

        13.      On January 19, 2020, Emanuel WOLFE was involved in a car accident in

Milwaukee, Wisconsin, that required him to be taken to the hospital by ambulance for

                                                 3



              Case 2:20-cr-00133-JPS Filed 05/21/20 Page 4 of 7 Document 1
treatment. When Milwaukee Police Department (MPD) officers responded to the scene, they

recovered a Glock, model .380 caliber firearm bearing serial number ADSG919 in the car

driven by WOLFE. At the time the firearm was recovered, WOLFE was eighteen years old

(DOB xx/xx/2001). The firearm was loaded with eight hollow point aluminum cased rounds.

Also recovered in the car driven by WOLFE were 3.53 grams of cocaine base, 27.1 grams of

marijuana, oxycodone pills, and 6.38 methamphetamine, $4,629 in cash, and a cell phone.

       14.      I interviewed WOLFE on April 22, 2020, regarding how he came to possess

the Glock recovered from his car. At the time, he was in state custody on state charges

regarding two counts of Felony bail jumping and CCW. WOLFE was advised of his rights,

which he waived prior to speaking with me. WOLFE stated that he got the Glock from the

Wisconsin Firearms Training Center. I know that the Wisconsin Firearms Training Center is

a licensed firearm dealer and therefore could not sell the Glock to WOLFE as he was under

age 21 and therefore ineligible to purchase the Glock pursuant to Title 18, United States Code,

Section 922(b)(1). When I asked WOLFE how it could be that he bought the firearm, WOLFE

explained and that he went with someone he knows (subsequently identified as CW) to the

gun store so that CW could purchase the firearm for him.

       15.      WOLFE further stated that he picked out the store to buy the firearm, and that

he “technically” paid for the Glock as WOLFE gave CW ”500 and some change” to purchase

the firearm. WOLFE further stated that he (WOLFE) picked out the Glock because it was

small and concealable. WOLFE stated that he gave CW an additional $200 for purchasing the

firearm for him. WOLFE stated that he did not purchase the firearm himself because he was

not old enough. WOLFE stated that the firearm was paid for in cash.



                                               4



             Case 2:20-cr-00133-JPS Filed 05/21/20 Page 5 of 7 Document 1
       16.      As part of my investigation, I was able to confirm that CW purchased the Glock,

model #42, .380 caliber (serial#ADSG919) pistol on January 15, 2020, from Wisconsin

Firearms Training Center.

       17.      I also reviewed surveillance video from the Wisconsin Firearms Training Center

from January 15, 2020, and the video revealed that both CW and WOLFE were at Wisconsin

Firearms Training Center together when CW purchased the Glock. The video also indicated that

they both arrived in the same vehicle, were together in the store, and left together once the firearm

was purchased. I also reviewed the ATF 4473 form that CW completed in connection with the

firearm purchase. On the form, CW falsely stated that he was the purchaser of the firearm. He did

not indicate that he was actually purchasing it for WOLFE. This consisted of deception of a

material fact, i.e. that WOLFE was the actual purchaser and eighteen years of age, and this fact

would affect the legality of the transfer of the firearm from the dealer to the defendant.

       18.      Therefore, based on my training and experience, there is probable cause to

believe that WOLFE used CW as a straw purchaser of the firearm for WOLFE. Also of

significance to my investigation is the fact that the firearm was recovered four days after it

was purchased (January 19, 2020) and that it was recovered by law enforcement during a drug

trafficking investigation.

       19.      Subsequently, WOLFE, who was in state custody for two counts of felony bail

jumping and carrying a concealed weapon, posted $750 cash bail on April 28, 2020, and he

was released from custody.

       20.      On May 18, 2020, WOLFE was identified as a suspect in a shooting that involved

CW. On May 19, 2020, law enforcement observed WOLFE’s vehicle in the rear of xxxx North 7th

St. Officers conducted a “knock and talk” at the North St. address and a female came to the door.

                                                 5



             Case 2:20-cr-00133-JPS Filed 05/21/20 Page 6 of 7 Document 1
Law enforcement asked for WOLFE. Law enforcement then heard WOLFE state that he would

come down, and that he just needed to get dressed. WOLFE then came to the door and stepped

out. MPD arrested WOLFE. Law enforcement asked the female for consent to search, which she

granted. Officers found a 9 mm semiautomatic firearm in the residence. The investigation is

ongoing regarding the purchase information for the recovered handgun.

                                          CONCLUSION

       21.      Based on the foregoing, I request that a criminal complaint and arrest warrant be

issued charging WOLFE with aiding and abetting another person’s false statement to a licensed

firearm dealer that was material to the lawfulness of a firearm sale, in violation of Title 18, United

States Code, Sections 922(a)(6), 924(a)(2), and 2.




                                                  6



             Case 2:20-cr-00133-JPS Filed 05/21/20 Page 7 of 7 Document 1
